Opinion issued November 4, 2004 
 


 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00614-CV
____________

IN RE KEVIN LYNN MARTIN, Relator
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
MEMORANDUM OPINION
               Relator, Kevin Lynn Martin, has filed a petition for writ of mandamus
complaining of Judge Bonnie Hellums’s
 April 26, 2004 order, denying Martin’s
motion for protective order and the June 9, 2004 rulings on the record dismissing
Martin’s motion to modify and denying Martin’s motion to transfer.  We deny the
petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
Do not publish.